         Case 1:16-cr-00473-RA Document 80
                                        79 Filed 06/14/21
                                                 06/09/21 Page 1 of 1




                                                     June 9, 2021

VIA ECF
Honorable Ronnie Abrams
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

      Re:    United States v. Haena Park,
             16 CR. 473 (RA)

Dear Judge Abrams:

       I write to request that Your Honor order the United States Pretrial Services
Office in the Southern District of New York to return Ms. Park’s passport to her. Ms.
Park’s passport was surrendered to Pretrial Services during the pendency of her
criminal case. Mr. Park since has served her prison sentence and is currently under the
supervision of the Probation Department. Pretrial Services has informed my office that
they can only release Ms. Park’s passport pursuant to a Court order. We thus
respectfully request that the Court order the release of her passport.

                                               Respectfully submitted,

                                               /s/ Julia Gatto
                                               Julia Gatto
                                               Assistant Federal Defender
                                               (212) 417-8750


                                 SO ORDERED:


                                 _______________________________________
                                 HONORABLE RONNIE ABRAMS
                                 United States District Judge
                                  June 14, 2021
